United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2654
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Frank M. Butts,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 8, 2010
                                  Filed: March 15, 2010
                                  ___________

Before BYE, ARNOLD, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Frank M. Butts appeals the district court's1 revocation of his supervised release
and the imposition of a nine month term of incarceration. Butts contends the district
court abused its discretion in revoking supervised release; he also contends the nine
month sentence is unreasonable. We affirm.

      Upon the commencement of his supervised release term in July 2006, Butts was
required to make monthly payments of $1,000 on a $750,000 restitution obligation

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
stemming from his conviction for Medicaid fraud.2 In January 2009, the government
filed a petition to revoke supervised release because Butts was only paying $100 per
month. During the course of the revocation proceedings, Butts agreed to be deposed
and to produce documents relative to his financial affairs which revealed he had
monthly income of over $13,000. After a revocation hearing held on July 9, 2009, the
district court found Butts willfully violated the terms of his supervised release and
sentenced him to nine months in prison followed by two years of supervised release.

        We find no clear error in the factual findings which support the revocation and
no abuse of discretion in the decision to revoke supervised release. See United States
v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (setting forth the standard of
review). We reject the claim the district court abused its discretion by not crediting
Butts's allegation that the probation office improperly interfered with his ability to
work. We also reject the claim that Butts's due process and Sixth Amendment rights
were violated when the district court considered a violation memorandum as evidence
at the revocation hearing. See United States v. Martin, 382 F.3d 840, 844 n.4 (8th Cir.
2004) (holding that Crawford v. Washington, 541 U.S. 36 (2004) does not apply to
revocation hearings). Finally, we reject the claim that the nine month sentence is
unreasonable because Butts will not be able to collect social security disability
benefits and income during his incarceration. Butts knew he risked additional
incarceration by failing to pay restitution in the amount ordered. The loss of social
security income is a direct consequence of Butts's decision to ignore the terms of his
supervised release; this fact does not make Butts's sentence unreasonable.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      2
      The amount of restitution was initially $750,000. Butts paid $190,000 of that
amount at the time of his original sentencing.

                                         -2-